499 U.S. 1301
111 S. Ct. 1407
113 L. Ed. 2d 206
Ted Calvin COLEv.TEXAS.
No. A-704 (90-7411).

On application for stay of execution of sentence of death.
March 18, 1991.  Justice SCALIA, Circuit Justice.
I have before me an application for a stay of execution pending disposition of a petition for writ of certiorari to the Court of Criminal Appeals of Texas.  The petitioner seeks direct review of the judgment of the Texas courts affirming his death sentence.
I will in this case, and in every capital case on direct review, grant a stay of execution pending disposition by this Court of the petition for certiorari.  While I will not extend the time for filing a petition beyond an established execution date, see Madden v. Texas, 498 U.S. 1301, 111 S. Ct. 902, 112 L. Ed. 2d 1026 (1991) (SCALIA, J., in chambers), neither will I permit the State's execution date to interfere with the orderly processing of a petition on direct review by this Court.


1

It is so ordered.